Case 6:20-cv-00238-LRH Document 22 Filed 03/08/21 Page 1 of 11 PageID 994




                         UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

 VIRMARY ROSARIO PINEIRO,

                       Plaintiff,

 v.                                                            Case No: 6:20-cv-238-Orl-LRH

 COMMISSIONER OF SOCIAL
 SECURITY,

                       Defendant.


                                MEMORANDUM OF DECISION
        Virmary Rosario Pineiro (“Claimant”) appeals the Commissioner of Social Security’s

 (“Commissioner”) final decision denying her applications for disability benefits. (Doc. 1). The

 Claimant raises a single argument challenging the Commissioner’s final decision and, based on that

 argument, requests that the matter be reversed and remanded for further proceedings. (Doc. 21 at

 11-13, 17). The Commissioner argues that the Administrative Law Judge (“ALJ”) committed no

 legal error and that his decision is supported by substantial evidence and should be affirmed. (Id.

 at 13-18). Upon review of the record, the Court finds that the Commissioner’s final decision is due

 to be REVERSED and REMANDED for further proceedings.

 I.     Procedural History

        This case stems from the Claimant’s September 2016 applications for disability insurance

 benefits and supplemental security income, in which she alleged a disability onset date of September

 2, 2016. (R. 261-73). The applications were denied on initial review and on reconsideration. The

 matter then proceeded before an ALJ, who held a hearing on October 31, 2018. (R. 37-81). The

 Claimant and her representative attended the hearing. (Id.). On February 19, 2019, the ALJ
Case 6:20-cv-00238-LRH Document 22 Filed 03/08/21 Page 2 of 11 PageID 995




 entered a decision denying the Claimant’s applications for disability benefits. (R. 10-21). The

 Claimant requested review of the ALJ’s decision, but the Appeals Council denied her request. (R.

 1-3). This appeal followed.

 II.    The ALJ’s Decision

        The ALJ performed the five-step evaluation process set forth in 20 C.F.R. §§ 404.1520(a)(4)

 and 416.920(a)(4) in reaching his decision. 1 First, the ALJ found the Claimant met the insured

 status requirements of the Social Security Act through December 31, 2018, and that she has not

 engaged in substantial gainful activity since the alleged onset date. (R. 12). The ALJ next found

 that the Claimant suffers from the following severe impairments: degenerative disc disease of the

 cervical and lumbar spine; left wrist impairment; headaches; depression; and, anxiety disorder. (R.

 13). The ALJ, however, found that none of the Claimant’s impairments, individually or in

 combination, met or medically equaled any listed impairment. (R. 13-14).

        The ALJ found that the Claimant has the residual functional capacity (“RFC”) to perform

 sedentary work as defined by 20 C.F.R. §§ 404.1567(a) and 416.967(a), 2 with the following

 additional limitations:

        The claimant can occasionally stoop, kneel, crouch, or crawl. The claimant can

        1 An individual claiming Social Security disability benefits must prove that he or she is
 disabled. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005) (citing Jones v. Apfel, 190 F.3d
 1224, 1228 (11th Cir. 1999)). The five steps in a disability determination include: (1) whether the
 claimant is performing substantial, gainful activity; (2) whether the claimant’s impairments are
 severe; (3) whether the severe impairments meet or equal an impairment listed in 20 C.F.R. Part
 404, Subpart P, Appendix 1; (4) whether the claimant can return to his or her past relevant work;
 and (5) based on the claimant’s age, education, and work experience, whether he or she could
 perform other work that exists in the national economy. See generally Phillips v. Barnhart, 357
 F.3d 1232, 1237 (11th Cir. 2004) (citing 20 C.F.R. § 404.1520); see also 20 C.F.R. § 416.920.
        2  Sedentary work is defined as “lifting no more than 10 pounds at a time and occasionally
 lifting or carrying articles like docket files, ledgers, and small tools. Although a sedentary job is
 defined as one which involves sitting, a certain amount of walking and standing is often necessary
 in carrying out job duties. Jobs are sedentary if walking and standing are required occasionally and
 other sedentary criteria are met.” 20 C.F.R. §§ 404.1567(a), 416.967(a).


                                                 -2-
Case 6:20-cv-00238-LRH Document 22 Filed 03/08/21 Page 3 of 11 PageID 996




        never climb ladders, ropes, or scaffolds and occasionally climb ramps or stairs. The
        claimant should avoid exposure to hazards, such as heights or machinery with moving
        parts. The claimant can frequently handle and finger with the left upper extremity.
        The claimant is unable to perform[ ] any production rate pace work. The claimant
        can occasionally tolerate changes in a routine work place setting. The claimant is
        likely to be absent from work on an unscheduled basis one day per month.

 (R. 14). In light of this RFC, the ALJ found that the Claimant is unable to perform her past relevant

 work. (R. 19). The ALJ, however, found that the Claimant could perform other work in the

 national economy, including work as a charge account clerk, document preparer, call out operator,

 and surveillance system monitor. (R. 19-20). Accordingly, the ALJ concluded that the Claimant

 was not disabled between her alleged onset date (September 2, 2016) through the date of the decision

 (February 19, 2019). (R. 21).

 III.   Standard of Review

        The scope of the Court’s review is limited to determining whether the Commissioner applied

 the correct legal standards and whether the Commissioner’s findings of fact are supported by

 substantial evidence. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011). The

 Commissioner’s findings of fact are conclusive if they are supported by substantial evidence, 42

 U.S.C. § 405(g), which is defined as “more than a scintilla and is such relevant evidence as a

 reasonable person would accept as adequate to support a conclusion.” Lewis v. Callahan, 125 F.3d

 1436, 1440 (11th Cir. 1997). The Court must view the evidence as a whole, taking into account

 evidence favorable as well as unfavorable to the Commissioner’s decision, when determining

 whether the decision is supported by substantial evidence. Foote v. Chater, 67 F.3d 1553, 1560

 (11th Cir. 1995). The Court may not reweigh evidence or substitute its judgment for that of the

 Commissioner, and, even if the evidence preponderates against the Commissioner’s decision, the

 reviewing court must affirm it if the decision is supported by substantial evidence. Bloodsworth v.

 Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983).



                                                 -3-
Case 6:20-cv-00238-LRH Document 22 Filed 03/08/21 Page 4 of 11 PageID 997




 IV.    Analysis

        The Claimant raises a single issue on appeal – the ALJ erred by not explaining why he

 rejected state agency medical consultant Dr. Ronald Machado’s opinion that she needed to

 periodically alternate between sitting and standing. (Doc. 21 at 12-13). Considering the parties’

 respective arguments, the Court agrees with the Claimant.

        The ALJ is tasked with assessing a claimant’s RFC and ability to perform past relevant work.

 Phillips, 357 F.3d at 1238. The RFC “is an assessment, based upon all of the relevant evidence, of

 a claimant’s remaining ability to do work despite his impairments.” Lewis, 125 F.3d at 1440. In

 determining a claimant’s RFC, the ALJ must consider all relevant evidence, including the medical

 opinions of treating, examining, and non-examining medical sources.            See 20 C.F.R. §§

 404.1545(a)(3), 416.945(a)(3); see also Rosario v. Comm’r of Soc. Sec., 490 F. App’x 192, 194

 (11th Cir. 2012). 3

        The ALJ must consider a number of factors in determining how much weight to give each

 medical opinion, including: 1) whether the physician has examined the claimant; 2) the length,

 nature, and extent of the physician’s relationship with the claimant; 3) the medical evidence and

 explanation supporting the physician’s opinion; 4) how consistent the physician’s opinion is with

 the record as a whole; and 5) the physician’s specialization. 20 C.F.R. §§ 404.1527(c), 416.927(c).

        The opinion of a non-examining physician is generally entitled to little weight and, “taken

 alone, do[es] not constitute substantial evidence.” Broughton v. Heckler, 776 F.2d 960, 962 (11th

 Cir. 1985). Regardless of the medical opinion’s source, the ALJ must state the weight assigned to

 each medical opinion, and articulate the reasons supporting the weight assigned. Winschel, 631




        3  In the Eleventh Circuit, unpublished decisions are not binding, but are persuasive
 authority. See 11th Cir. R. 36-2.


                                                -4-
Case 6:20-cv-00238-LRH Document 22 Filed 03/08/21 Page 5 of 11 PageID 998




 F.3d at 1179. The failure to state the weight with particularity or articulate the reasons in support

 of the assigned weight prohibits the Court from determining whether the ALJ’s ultimate decision is

 rational and supported by substantial evidence. Id.

        Dr. Machado completed a physical RFC assessment on December 19, 2016, in which he

 opined that the Claimant could: occasionally lift/carry twenty (20) pounds; frequently lift/carry ten

 (10) pounds; sit for about six (6) hours in an eight-hour workday; stand/walk for about six (6) hours

 in an eight-hour workday; must periodically alternate between sitting and standing to relieve pain

 and discomfort; and was unlimited in her ability to push and/or pull. (R. 126-129). Dr. Machado

 further opined that       the   Claimant could         occasionally do     the   following:       climb

 ramps/stairs/ladders/ropes/scaffolds, balance, stoop, kneel, crouch, and crawl; and could perform

 limited fine manipulation with the left arm.        (Id.).   This assessment essentially limited the

 Claimant to performing less than a full range of light work as defined by 20 C.F.R. §§ 404.1567(b)

 and 416.967(b).4

        The ALJ considered Dr. Machado’s assessment but gave it little weight “based on the

 claimant needing continued medical care for her back pain and wrist pain.” (R. 18). Considering

 the ALJ’s RFC determination, she clearly disagreed with Dr. Machado’s opinion that the Claimant

 could perform light work, instead finding that she is limited to the more-restrictive sedentary work.

 However, as the Claimant argues, it is unclear what the ALJ thought of Dr. Machado’s opinion that

 the Claimant must periodically alternate between sitting and standing, as that limitation is nowhere




        4   Light work is defined as “lifting no more than 20 pounds at a time with frequent lifting or
 carrying of objects weighing up to 10 pounds. Even though the weight lifted may be very little, a
 job is in this category when it requires a good deal of walking or standing, or when it involves sitting
 most of the time with some pushing and pulling of arm or leg controls. To be considered capable
 of performing a full or wide range of light work, you must have the ability to do substantially all of
 these activities.” 20 C.F.R. §§ 404.1567(b), 416.967(b).


                                                  -5-
Case 6:20-cv-00238-LRH Document 22 Filed 03/08/21 Page 6 of 11 PageID 999




 mentioned in the RFC, and that limitation was not posed to the vocational expert. (See id.). The

 Claimant contends this is error because the ALJ should have explained why he omitted that

 limitation from the RFC determination. (Doc. 21 at 12-13 (citing Social Security Ruling (“SSR”)

 96-8p, 1996 WL 374184 (July 2, 1996); SSR 96-9p, 1996 WL 374185 (July 2, 1996)).

        The issue the Claimant raises is unique – arguing an error by an ALJ for not including or

 discussing a limitation raised by a medical expert, even where the ALJ rejected the medical expert’s

 opinion in favor of finding more restrictive limitations. And neither party has cited to any case

 authority where a similar situation arose. However, this issue does seem to share some hallmarks

 of another issue commonly seen by the Court, and indeed may be the mirror opposite of it.

        The Court is often faced in a Social Security appeal with a situation where an ALJ assigns

 great weight to a medical opinion but fails to explain why he or she did not include or account for

 all of the limitations therein. In those cases, courts explain that while an ALJ is not required to

 include every limitation from a medical opinion into the RFC determination because the opinion

 was given great weight, e.g., Ross v. Comm’r of Soc. Sec., No. 6:15-cv-1764-Orl-DCI, 2017 WL

 1180004, at *7 (M.D. Fla. Mar. 30, 2017), the ALJ must still provide a sufficient, reasoned

 explanation as to why he or she chose not to include certain limitations in the RFC determination.

 E.g. Id. (citing Winschel, 631 F.3d at 1179 (“It is possible that the ALJ considered and rejected these

 two medical opinions, but without clearly articulated grounds for such a rejection, we cannot

 determine whether the ALJ’s conclusions were rational and supported by substantial evidence.”);

 see also Monte v. Astrue, No. 5:08-cv-101-Oc-GRJ, 2009 WL 210720, at *6-7 (M.D. Fla. Jan. 28,

 2009) (An “ALJ cannot reject portions of a medical opinion without providing an explanation for

 such a decision.”)). With these principles in mind, courts often find the lack of explanation for

 omitting a limitation from an opinion given great weight frustrates its ability to meaningfully




                                                  -6-
Case 6:20-cv-00238-LRH Document 22 Filed 03/08/21 Page 7 of 11 PageID 1000




  determine whether the ALJ’s decision to omit the limitation is supported by substantial evidence

  and, thus, is cause for reversal. See, e.g., Ross, 2017 WL 1180004, at *7; Postell v. Comm’r of Soc.

  Sec., No. 6:13-cv-313-Orl-GJK, 2014 WL 793328, at *2 (M.D. Fla. Feb. 27, 2014).

         In the absence of any authority on all fours with the present scenario, the Court finds the

  above precedent instructive and persuasive in this case. For here, the opposite has occurred; the

  ALJ gave Dr. Machado’s opinion little weight. However, the same type of error is asserted – that

  in order to assign little weight, the ALJ had to explain why he failed to address or consider certain

  limitations, and in this case the ALJ did not provide such explanation. It would seem that in the

  absence of any explanation, the Court is equally frustrated in its ability to meaningfully determine

  whether the ALJ’s decision is supported by substantial evidence.

         The ALJ rejected Dr. Machado’s opinion because the physician found the Claimant’s

  continued treatment for back and wrist pain supported greater limitations (R. 18), namely a

  limitation to sedentary work. Although it seems the same logic could support a sit-stand limitation

  (and the Court expresses no opinion on that matter one way or another), the ALJ appears to have

  found the Claimant was not so limited. Like the cases discussed above, the ALJ did not provide

  any reasoning in support of his implicit rejection of Dr. Machado’s opinion that the Claimant must

  periodically alternate between sitting and standing. While the ALJ was not required to include that

  limitation in the RFC determination, particularly since he rejected Dr. Machado’s opinion because

  it was not restrictive enough, the Court finds that he was still required to explain why that limitation

  was not included or accounted for in the RFC determination. See Winschel, 631 F.3d at 1179;

  Monte, 2009 WL 210720, at *6-7.

         The sole reason the ALJ gave for rejecting Dr. Machado’s opinion does not appear to be

  supportive of his implicit rejection of the sit-stand option. Accordingly, the Court is left to




                                                   -7-
Case 6:20-cv-00238-LRH Document 22 Filed 03/08/21 Page 8 of 11 PageID 1001




  speculate why the sit-stand option was omitted from the RFC determination. The Court, however,

  is prohibited from doing so, see Bloodsworth, 703 F.2d at 1239 (the court may not reweigh evidence

  or substitute its judgment for that of the Commissioner), and, therefore, cannot meaningfully

  determine whether the ALJ’s implicit decision to reject Dr. Machado’s opinion that the Claimant

  needed a sit-stand option is supported by substantial evidence. Consequently, the Court cannot say

  that the ALJ’s RFC determination is supported by substantial evidence.

         Notwithstanding the foregoing, the Commissioner appears to argue that the RFC

  determination is supported by substantial evidence and, as a result, the ALJ did not commit error by

  implicitly rejecting Dr. Machado’s opinion that the Claimant needed to periodically alternate

  between sitting and standing. (See Doc. 21 at 14-15, 17). In support, the Commissioner cites to

  the ALJ’s discussion of evidence about the Claimant’s physical and mental impairments. (Id. at

  14-15). None of the discussion highlighted by the Commissioner directly relates to the need for a

  sit-stand option, nor was it given as a reason in support of the ALJ’s implicit rejection of that

  limitation (see R. 18).   Accordingly, the Commissioner appears to be tendering a post hoc

  explanation in support of the ALJ’s decision to reject Dr. Machado’s opinion in favor of a sit-stand

  option. The Court, however, is not permitted to consider such post hoc rationalizations in

  evaluating the ALJ’s decision. See Dempsey v. Comm’r of Soc. Sec., 454 F. App’x 729, 733 (11th

  Cir. 2011) (A court will not affirm based on a post hoc rationale that “might have supported the

  ALJ’s conclusion.”) (quoting Owens v. Heckler, 748 F.2d 1511, 1516 (11th Cir. 1984)). To make

  such assumptions would necessarily require the Court to reweigh the evidence, which is prohibited.

  See Phillips, 357 F.3d at 1240 n.8 (stating that the district court “‘may not decide the facts anew,

  reweigh the evidence, or substitute [its] judgment for that of the [Commissioner].’”). Accordingly,

  the Commissioner’s first argument is unpersuasive.




                                                  -8-
Case 6:20-cv-00238-LRH Document 22 Filed 03/08/21 Page 9 of 11 PageID 1002




         The Commissioner also appears to argue that any error is harmless because a limitation to

  sedentary work accounts for a sit-stand option. (Doc. 21 at 16 (citing 20 C.F.R. §§ 404.1567(a),

  416.967(a)). The regulations defining sedentary work, however, are silent as to whether a sit-stand

  option is inherent to such work. 20 C.F.R. §§ 404.1567(a), 416.967(a). The Court therefore looks

  to the Social Security Administration’s (“SSA”) interpretive ruling in SSR 96-9p, which explains

  its policies regarding the impact of an RFC assessment for less than a full range of sedentary work

  on an individual’s ability to do other work. SSR 96-9p, 1996 WL 374185, at *1. 5 The ruling

  contains a section setting forth “guidelines for evaluating the ability to do less than a full range of

  sedentary work,” which is broken into two categories: exertional limitations and restrictions; and,

  non-exertional limitations and restrictions. Id. at *5-9. Relevant here, the category addressing

  exertional limitations and restrictions is broken into the following five subparts: lifting/carrying and

  pushing/pulling; standing and walking; sitting; alternate sitting and standing; and, medically

  required hand-held assistive device. Id. at *6-7. The category addressing “alternate sitting and

  standing” provides:

         An individual may need to alternate the required sitting of sedentary work by standing
         (and, possibly, walking) periodically. Where this need cannot be accommodated by
         scheduled breaks and a lunch period, the occupational base for a full range of
         unskilled sedentary work will be eroded. The extent of the erosion will depend on
         the facts in the case record, such as the frequency of the need to alternate sitting and
         standing and the length of time needed to stand. The RFC assessment must be
         specific as to the frequency of the individual’s need to alternate sitting and standing.
         It may be especially useful in these situations to consult a vocational resource in order
         to determine whether the individual is able to make an adjustment to other work.




         5 An SSR is an “agency ruling[ ] published under the authority of the Commissioner of
  Social Security” and is “binding on all components of the Administration.” Sullivan v. Zebley, 493
  U.S. 521, 530 n.9 (1990) (internal quotation marks omitted). Although the Court is not bound by
  SSRs, they are afforded deference. See Fair v. Shalala, 37 F.3d 1466, 1469 (11th Cir. 1994).



                                                   -9-
Case 6:20-cv-00238-LRH Document 22 Filed 03/08/21 Page 10 of 11 PageID 1003




  Id. at *7. The foregoing makes clear that an individual limited to sedentary work may need a sit-

  stand option. The use of the word “may” demonstrates that a sit-stand option is not inherent in

  sedentary work, but a separate limitation.      Further, the foregoing passage indicates that the

  inclusion of a sit-stand option may erode the number of available sedentary jobs. For these reasons,

  the Court cannot say that the omission of a sit-stand option from the RFC determination is harmless

  both because it is not inherent in sedentary work, and because its inclusion could further reduce the

  number of sedentary jobs the Claimant can perform in the national economy, which may result in a

  finding of disability. Accordingly, the Commissioner’s contention that the error is harmless is

  unpersuasive. 6

         In summary, the Court finds the ALJ erred by not explaining why he rejected Dr. Machado’s

  opinion that the Claimant needed to periodically alternate between sitting and standing. The matter

  will be reversed and remanded for further proceedings.

  V.     Conclusion

         Accordingly, it is ORDERED that:

             1. The Commissioner’s final decision is REVERSED and REMANDED for further

                proceedings consistent with this Order pursuant to sentence four of 42 U.S.C. §




         6  The Commissioner appears to take issue with the fact that Dr. Machado did not specify the
  frequency with which the Claimant would need to alternate between sitting and standing. (See Doc.
  21 at 16). To the extent the Commissioner suggests that such an omission is fatal to Dr. Machado’s
  opinion, he has not cited any authority in support of that outcome. That said, the Court recognizes
  that SSR 96-9p states that an RFC that includes a sit-stand limitation “must be specific as to the
  frequency of the individual’s need to alternate sitting and standing.” SSR 96-9p, 1996 WL 374185,
  at *7. Notably, this does not require the medical source to articulate the frequency. Instead, SSR
  96-9p places that burden on the ALJ, who is both responsible for determining the claimant’s RFC,
  Phillips, 357 F.3d at 1238, and has the benefit of considering all evidence of record in order to
  determine the proper sit-stand frequency. Accordingly, the fact that Dr. Machado did not articulate
  a definite frequency with which the Claimant would need to alternate between sitting and standing
  does not render the ALJ’s error harmless.


                                                 - 10 -
Case 6:20-cv-00238-LRH Document 22 Filed 03/08/21 Page 11 of 11 PageID 1004




               405(g).

          2. The Clerk is DIRECTED to enter judgment in favor of the Claimant and against the

               Commissioner, and to close the case.

         DONE and ORDERED in Orlando, Florida on March 8, 2021.




  Copies to:

  Counsel of Record

  The Court Requests that the Clerk
  Mail or Deliver Copies of this order to:

  The Honorable Kevin J. Detherage
  Administrative Law Judge
  Office of Hearings Operations
  3505 Lake Lynda Dr.
  Suite 300
  Orlando, FL 32817-9801




                                                - 11 -
